Per Curiam,
This is an appeal from a judgment of the Superior Court by the defendant in that court. The sole question is, when a conveyance of property is made after damages to the party wall have accrued to plaintiff and an action has been brought there*25for, does the mere transfer of the real estate, also transfer the pending action to the purchaser of the property and deprive the plaintiff in the action of any further redress for the injury which he sustained prior to the sale.
The Superior Court, in opinion filed by Judge Smith, held that damages sustained by the owner before his conveyance for which he had brought a suit then pending, belonged to and could be recovered by bim. ■ .We affirm the judgment of the Superior Court on that opinion.
Judgment affirmed.